Citation Nr: 1135449	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  05-14 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1965 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This case was previously before the Board in February 2009 and September 2010 and was remanded for additional development.  That development was completed, and the case has since been returned to the Board for appellate review.
 
The Board notes that additional evidence has been received, which was not previously considered by the RO.  However, the Veteran's representative submitted a waiver of the RO's initial consideration of the evidence in August 2011.  Therefore, the Board will consider this newly obtained evidence and proceed with a decision.


FINDING OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appeal has been obtained.

2.  The Veteran has been shown to have hypertension that is related to his service-connected PTSD.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, hypertension is proximately due to or the result of his service-connected PTSD. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).   Nevertheless, in the decision below, the Board has granted the Veteran's claim for service connection for hypertension.  Therefore, the benefits sought on appeal have been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. T hat an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006.  The new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.

The Veteran is currently service-connected for PTSD.  He has been assigned a 100 percent rating effective from October 9, 1997.  

For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90. 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).  The Veteran was diagnosed with and treated for hypertension in 1996.

In November 2004, a VA psychologist indicated that he had been treating the Veteran for many years and stated, "It is my professional clinical judgment that the combat veteran's service connected Post Traumatic Stress Disorder - totally disabling, is more likely than, to have contributed to his current problem with hypertension."  He commented that symptoms, such as severe anxiety periods, daily intrusive thoughts, flashbacks, sleep deprivation, nightmares, exaggerated startle reaction, and hypervigilance, have resulted in daily and sometimes hourly exacerbation of the Veteran's blood pressure.  The psychologist specifically noted that it has been occurring for years and is not a temporary problem.  He also stated that the Veteran has elevated physiological reactivity, including hypertension, for hours after reacting to anxiety provoking stimuli.  He further indicated that the Veteran has been sleep deprived for years, which resulted in increased anxiety and blood pressure.

A September 2005 VA examiner did not review the claims file, but he noted the Veteran's reported history and performed a physical examination.  He opined that the Veteran's hypertension was less likely due to his PTSD and stated that medical literature did not support the link between PTSD and sustained hypertension.  

An April 2009 VA examiner reviewed the Veteran's claims file and noted that the Veteran was first diagnosed with hypertension following a liver transplant in 1996.  The Veteran was also diagnosed with severe PTSD in 1996.  The examiner stated that while "anxiety and emotions can effect one's blood pressure temporarily; it is not recognized as a contributing factor in the diagnosis of hypertension." The examiner further stated that he could not resolve the issue of whether the Veteran's PTSD caused, contributed to the development of, or aggravated the Veteran's hypertension without resort to mere speculation.  

The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled and holding that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility. See 38 C.F.R. § 3.102 (2010).

The claims file was returned to a VA examiner in November 2010.  The examiner opined that it was less likely than not that the Veteran's hypertension was caused by or aggravated by his PTSD.  The examiner cited to medical literature, which stated that 90 to 95 percent of cases of hypertension are essential or idiopathic meaning that they occur without an identifiable cause.  The examiner then acknowledged that additional studies suggest a possible link between PTSD and the subsequent development of cardiovascular disease, including hypertension, but stated that further study was recommended for confirmation as the underlying causative mechanisms are felt to be complex and multifactorial.  He added that studies have observed the transient elevation of blood pressure in an immediate response to distressing emotional experiences, but these elevations do not amount to a diagnosis of hypertension.  As the medical literature did not reach a consensus on a nexus between PTSD and hypertension, he concluded that it is less likely than not that the Veteran's hypertension was caused or aggravated by his PTSD.  

In August 2011, a private physician submitted a statement in which she indicated that she had reviewed the Veteran's claims file and pertinent medical records.  She noted his history, the aforementioned medical opinion, and discussed risk factors for hypertension and medical literature.  After a thorough discussion, she concluded that the Veteran's stress situation either contributed to the developed of or exacerbated his hypertension.  The physician noted that the impact of psychological stress on hypertension in many cases is more chronic in nature than an acute one.  Therefore, she stated that it is at least as likely as not that the disabling stress situation associated with the Veteran's service-connected PTSD had a direct effect on his hypertension.

Although they reached different conclusions, all of the examiners acknowledged that PTSD can contribute to elevated blood pressure readings.  In general, the Board is responsible for assessing the credibility and weight to be given to the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such assessments extend to medical evidence. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion reached; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Based on the foregoing, there is at least an approximate balance of positive and negative evidence regarding the issues at hand.  The Board also observes that the Court has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim. See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Thus, for the reasons described above, the Board concludes that there is a reasonable doubt as to whether the Veteran's current hypertension is related to his service-connected PTSD.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for hypertension is warranted.


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for hypertension is granted.



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


